

116 S2743 IS: Music Under Severe Income Crisis Act
U.S. Senate
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2743IN THE SENATE OF THE UNITED STATESSeptember 14, 2021Mrs. Blackburn (for herself and Mr. Hagerty) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo make companies that support venues and events eligible for grants under the shuttered venue operators grant program, and for other purposes.1.Short titleThis Act may be cited as the Music Under Severe Income Crisis Act.2.Adding service and support companies to the shuttered venue operators grant program(a)In generalSection 324 of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (title III of division N of Public Law 116–260) is amended—(1)in subsection (a)—(A)in paragraph (1)—(i)in subparagraph (A)—(I)in the matter preceding clause (i), by inserting a service and support company, after theatre operator,;(II)in clause (i)—(aa)in the matter preceding subclause (I), by inserting the service and support company, after theatre operator,; and(bb)in subclause (I), by inserting a service and support company, after theatre operator,; (III)in clause (ii)—(aa)in subclause (III), by striking and at the end;(bb)in subclause (IV), by adding and at the end; and(cc)by adding at the end the following:(V)the service and support company is or intends to resume the services and activities described in paragraph (11);; and(IV)in clause (vi), by inserting the service and support company, after theatre operator, each place that term appears; and (ii)in subparagraph (B), by inserting service and support company, after theatre operator, each place that term appears; and(B)by adding at the end the following:(11)Service and support companyThe term service and support company—(A)means an individual or entity—(i)that is assigned a North American Industry Classification System code of 532490, 541410, 541420, 541430, 541490, 561920, 711190, 711300, or 711320, as appears on the most recent income tax filing or on the application for a loan under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) of the individual or entity, if applicable; and (ii)that—(I)(aa)as the principal business of the individual or entity, provides stages, lighting, sound, casts, or other support for live performing arts events; and(bb)for which not less than 70 percent of the earned revenue generated through providing the support described in item (aa) is for live performing arts events organized, promoted, produced, managed, or hosted by an eligible person or entity described in paragraph (1)(A)(iii); or(II)(aa)as the principal business of the individual or entity, showcases performers or pre-packaged productions to potential buyers; and(bb)for which not less than 70 percent of the earned revenue generated through showcasing performers or pre-packaged productions described in item (aa) is for live performing arts events—(AA)organized, promoted, produced, managed, or hosted by an eligible person or entity described in paragraph (1)(A)(iii); or(BB)hosted in a hotel or convention center facility; (B)includes an individual or entity described in subparagraph (A) that—(i)operates for profit;(ii)is a nonprofit organization; (iii)is government-owned; or(iv)is a corporation, limited liability company, or partnership or operated as a sole proprietorship; and(C)does not include—(i)an individual or entity described in subparagraph (A) that—(I)employs more than 250 full-time employees; or(II)is registered or operates outside of the United States; or(ii)an entity that is majority owned or controlled by an entity that is an issuer, the securities of which are listed on a national securities exchange under section 6 of the Securities Exchange Act of 1934 (15 U.S.C. 78f).; and(2)in subsection (b)(2)(B), by adding at the end the following:(iii)Priority for awards to service and support companies(I)First priority in awarding grantsDuring the initial 14-day period during which service and support companies are eligible to receive a grant under this paragraph, in making awards to those companies, the Administrator shall only award grants to those companies with revenue during the period beginning on April 1, 2020, and ending on December 31, 2020, that is not more than 10 percent of the revenue of the company during the period beginning on April 1, 2019, and ending on December 31, 2019, due to the COVID–19 pandemic. (II)Second priority in awarding grantsDuring the 14-day period immediately following the 14-day period described in clause (i), in making awards to service and support companies under this paragraph, the Administrator shall only award grants to those companies with revenue, during the period beginning on April 1, 2020, and ending on December 31, 2020, that is not more than 30 percent of the revenue of the company during the period beginning on April 1, 2019, and ending on December 31, 2019, due to the COVID–19 pandemic..(b)Transfer of amounts from Coronavirus State and local fiscal recovery funds to Shuttered Venue Operators program(1)RescissionOf the unobligated balances of amounts appropriated under sections 602(a)(1) and 603(a) of the Social Security Act (as added by section 9901 of the American Rescue Plan Act of 2021 (Public Law 117–2)) on the date of enactment of this Act, $4,000,000,000 is rescinded, provided that amounts shall be rescinded from the unobligated balance of amounts appropriated under such section 602(a)(1) first, and amounts shall then be rescinded from the unobligated balance of amounts appropriated under such section 603(a) only if the unobligated balance of amounts appropriated under such section 602(a)(1) is less than $4,000,000,000. (2)AppropriationThere is appropriated for an additional amount, out of amounts in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2021, an amount equal to the amount rescinded under paragraph (1), to remain available until December 31, 2021, under the heading Small Business Administration—Shuttered Venue Operators, to make grants to service and support companies under section 324 of the Economic Aid to Hard Hit Small Businesses, Nonprofits, and Venues Act (title III of division N of Public Law 116–260), as amended by subsection (a). (c)Processing previously denied applicationsIf a service and support company, as defined in paragraph (11) of section 324(a) of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (title III of division N of Public Law 116–260), as added by subsection (a), was denied a grant under such section before the date of enactment of this Act due to lack of eligibility but, as a result of the amendments made by subsection (a), is eligible for a grant under such section, the Administrator of the Small Business Administration shall reconsider and process the application of the service and support company. (d)RegulationsNot later than 30 days after the date of enactment of this Act, the Administrator of the Small Business Administration shall issue regulations to carry out this Act and the amendments made by this Act without regard to the notice requirements under section 553(b) of title 5, United States Code. (e)Sense of CongressIt is the sense of Congress that the Administrator of the Small Business Administration should—(1)issue guidance to ensure that entities whose principal business is to provide services and support to the live events industry remain eligible for the program established under section 324 of the Economic Aid to Hard Hit Small Businesses, Nonprofits, and Venues Act (title III of division N of Public Law 116–260); and(2)distribute funds appropriated for the program described in paragraph (1) not later than 120 days after the date of enactment of this Act. 